Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the preliminary amendment filed on 4/17/2020.
Claims 1, 3-5 and 7-9 have been amended and are hereby entered.
Claims 11 and 12 have been added.
Claims 1-12 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The examiner notes that nearly every claim filed by the Applicant includes one or more 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) issues.  While the examiner has made an effort to identify all of the issues, the Applicant is respectfully requested to carefully review any amended claims prior to filing a response to this office action.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the examiner what is considered “substantially straight” and what degree of curve of the road or steering would fall under this definition.  The specification does not further define the term, but also discusses that the movement of the vehicle is substantially rectilinear and further defines that using an additional relative term of “significant”.  See the instant application at page 3, lines 19-20 wherein substantially rectilinear defined as “not having significant bend, and not on a road without significant slope.”
Claim 1 recites “a driving wheel” in line 5 and 9.  It is unclear if the recitation of “a driving wheel” in line 9 is the same or a different driving wheel than that recited in line 5.  Similarly, it is unclear if the recitation of “the driving wheel” in line 14 is referring the driving wheel recited in line 9 and/or line 5.  
Claim 2, which depends from claim 1, recites “a driving wheel” in line 2.  It is unclear if the recitation of “a driving wheel” in line 2 is the same or a different driving wheel than that recited in claim 1.
Claim 4, which depends from claim 1 recites “the driving wheel” in line 3.  It is unclear if the recitation of “the driving wheel” in line 3 is referring the driving wheel recited in claim 1, line 9 and/or line 5.  
Similarly, claim 5-7 and 12 recite “a driving wheel and “the driving wheel” which bring up the same clarity issues as that discussed above.  Particularly, claim 5 recites “the driving wheel” in line 2 and “a driving wheel” in line 3-4.  Claim 6 recites “a driving wheel” in line 2. Claim 7 recites “a driving wheel” in line 1, 4-5, and 9. Claim 12 recites “the driving wheel” in line 12.
Claim 9 recites “a driving wheel” in line 6, 10 and 14.  It is unclear if the recitation of “a driving wheel” in line 10 is the same or a different driving wheel than that recited in line 6.  Similarly, it is unclear if the recitation of “a driving wheel” in line 14 is the same or a different driving wheel as that recited in line 10 and/or line 6.  
Claim 1 recites “a free wheel” in line 6 and 10.  It is unclear if the recitation of “a free wheel” in line 10 is the same or a different driving wheel than that recited in line 6.  Similarly, it is unclear if the recitation of “the free wheel” in line 14 is referring the free wheel recited in line 10 and/or line 6.  
Claim 5, which depends from claim 1 recites “the free wheel” in line 2 and 4.  It is unclear if the recitation of “the free wheel” in lines 2 and 4 are referring the free wheel recited in claim 1, line 10 and/or line 6.  
Claim 7, which depends from claim 1, recites “a free wheel” in line 2.  Claim 1 also recites “a free wheel” and “the free wheel” as discussed above.  It is unclear if the recitation of “a free wheel” in line 2 of claim 7 is the same or a different free wheel than that recited in claim 1, lines 6, 10, or 14.  
Claim 7 recites “the free wheel” in line 5 and line 10.  It is unclear if the recitation of “the free wheel” in lines 5 and 10 are referring to the free wheel recited earlier in claim 7 (line 2) or if it is referring the free wheel recited in lines 6, 10, or 14 of claim 1. 
Claim 9 recites “a free wheel” in line 7, 10 and 14.  It is unclear if the recitation of “a free wheel” in line 10 is the same or a different driving wheel than that recited in line 8.   Similarly, it is unclear if the recitation of “a driving wheel” in line 14 is the same or a different driving wheel as that recited in line 10 and/or line 7.  
Claim 1 recites “a value representative of a frictional behavior of a vehicle” in line 1-2 and further recites “a value representative of the frictional behavior of the vehicle” in line 18.  It is unclear if the recitation of “a value” in line 18 is the same value as that recited in line 1.  
Claim 7, which depends from claim 1, recites “a first ratio” in line 4.  It is unclear if the recitation of “a first ratio” of claim 7 is the same or a different ratio as that recited in line 8 of claim 1.  Still further, it is unclear if the recitation of “the first and second computed ratios” in line 14 of claim 7 is referring to the first ratio computed in claim 7 or the first ratio computed in claim 1.  
Claim 7, which depends from claim 1, recites “at least one second ratio” in line 8.  It is unclear if the recitation of “at least one second ratio” of claim 7 is the same or a different second ratio as that recited in line 13 of claim 1.  Still further, it is unclear if the recitation of “the first and at least one second computed ratios” in line 14 of claim 7 is referring to the second ratio computed in claim 7 and/or the second ratio computed in claim 1. 
Claim 8 recites “the values representative of the angular velocity of a wheel” in line 2.  It is unclear if the whether the values that are recited in claim 8 are the values representative of the angular velocity of a free wheel, the value representative of the driving wheel or both.  Further, later in the claim an additional wheel, an encoder wheel, is introduced.  For clarity, the examiner recommends that the claim be amended to recite “the values representative of the angular velocity of the free wheel and the angular velocity of the driving wheel.”
Claim 7 recites “which values” in line 6 and in line 10.  It is unclear the values to which this term is referring.  For example, in line 10 it is unclear if the recitation of “which values that are acquired when the vehicle is driven at the second velocity” are the values based on the first ratio or the second ratio.
Claim 7 recites “a ratio” in line 12.  It is unclear if this is the same or a different ratio the first ratio and/or the second ratio recited in earlier in claim 7, or in claim 1.  The examiner notes that it appears to be the same ratio as that determined in line 13-15 (e.g. a second ratio between the radius of the driving wheel and the radius of the free wheel).  
Claim 3, which depends from claim 1, recites “a velocity”.  It is unclear if the velocity recited in claim 3 is the same velocity than that recited in claim 1, line 11. 
Claim 6, which depends from claim 5 and ultimately depends from claim 1, recites “a velocity”.  It is unclear if the velocity recited in claim 6 is the same velocity than that recited in claim 5 (i.e. “a constant velocity” in line 6) or the velocity recited in claim 1, line 11.  
Claim 5, recites “a ratio” in line 3.  It is unclear if this ratio is referring to “a ratio” recited in line 3 of claim 5 or the first ratio or the second ratio previously recited in claim.
Claim 6, recites “a ratio” in line 12.  It is unclear if this ratio is referring to the first ratio or the second ratio previously recited in claim 6, “a ratio” recited in line 3 of claim 5, “the ratio” recited in line 2 of claim 5, or the first or second ratio recited in claim 1.  
 Claim 11, which depends from claim 2, which ultimately depends from claim 1, recites “a velocity”. It is unclear if the velocity recited in claim 11 is referring to the velocity recited in claim 2, line 1 or the velocity recited in claim 1, line 11.  
Claim 2 recites the limitation "the roadway" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the roadway" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the ordinate" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the origin" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 depends from claim 9 and is similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on its dependency on claim 9.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1 and 9: 
Step 1: Claim 1 is directed towards a method for estimating a value representative of friction behavior of a vehicle.  Claim 9 is directed to a device for estimating a value representative of a frictional behavior.  
Step 2A, prong 1: Claim 1 and claim 9 recite the abstract concept of computing a first and second ratio, determining a slip rate based on the product of the first and second ratio and obtaining the value representative the frictional behavior. 
These above steps fall into the mental processes grouping of abstract ideas. The computing, determining and obtaining steps, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, the claims encompasses a user identifying relationships based on the data using their judgement.   The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computing components (i.e. a processor and memory).
Step 2A, prong 2:
Claim 1 recites the additional element of “receiving operating parameters”.  Claim 9 recites the additional elements of “a device comprising memory and a processor” and “receiving operating parameters”.  
The examiner notes that “a processor” and “memory” which are part of a generic computer (see instant application describing Fig.4) are simply employed as a tool to perform the receiving, computing, determining, and obtaining the abstract idea (See MPEP 2106.05(f)). 
In addition, the additional recited limitation of “receiving operating parameters” isinsignificant extra solution activity. These additional elements amount to necessary data collecting and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 and 9 fail to amount to an inventive concept.  As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claims 2-8 and 10-12:
Dependent claims 2-8 and 11-12 only recite limitations further defining the mental process. These limitations are considered mental process steps. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more 
Dependent claim 10, recite an additional limitation of a server, which is recited at a high-level of generality (i.e. as a generic server) such that it amounts no more than mere instructions to apply a generic computing component.  See also  (See MPEP 2106.05(f)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claim 10 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Salman et al. (US Patent No. 7,751,961, hereinafter "Salman") and Lavoie (US PG Pub. 2016/0282226, hereinafter "Lavoie").
Regarding Claim 1, Salman discloses a method for estimating a value representative of a frictional behavior of a vehicle being driven on a road segment, the method (see at least Salman, abstract, “A method for classifying a road surface condition by estimating the maximum tire/road surface coefficient of friction” and col. 5, lines 1-5.) comprising:
receiving operating parameters of a vehicle comprising at least, a value representative of an angular velocity of a driving wheel, a value representative of an angular velocity of a free wheel of the vehicle (see at least Salman, col. 4, line 32-47, “the tire/road surface coefficient of friction µ are calculated from the front and rear wheel speed measurements provided by the sensors 32-38…”), and a dynamic characteristic of the vehicle (see at least Salman, col. 4, lines 24-26, acceleration) 
computing a first ratio between the value representative of the angular velocity of a driving wheel and the value representative of the angular velocity of a free wheel of the vehicle (see at least Salman, col. 4, line 32-47, “the tire/road surface coefficient of friction µ are calculated from the front and rear wheel speed measurements provided by the sensors 32-38…” and equation 4 which simplifies to Sf = (ꞷdRd/ꞷnRn)-1), which values are acquired in a first time window during which the vehicle is moving substantially in a straight line at a velocity greater than or equal to a first preset threshold (see col 3, line 23-35, “algorithm determines whether the vehicle 10 is traveling in a straight line…if there are high lateral forces, the tire/road characteristics will change. Thus, if the vehicle 10 is traveling around a sharp curve, then the algorithm will not perform the calculations to estimate the tire/road surface coefficient of friction.” and
  determining a slip rate from a product of the first and second determined ratios (see at least Salman, equation 4 in col. 4, wherein the equation simplifies to Sf = (ꞷdRd/ꞷnRn)-1), and
obtaining a value representative of the frictional behavior of the vehicle by normalizing the determined slip rate using at least the dynamic characteristic of the vehicle (see at least Salman, col. 4, lines 55 through col. 5, lines 5,  and equation 6 “linear regression equation can be used” and “the values of Sf and µ are computed from equations…to estimate the slope k of the wheel slop ratio curve…the wheel slip ratio curve is used to classify the road condition…”).
Salman does not explicitly disclose from the received operating parameters determining a second ratio between a radius of the driving wheel and a radius of the free wheel.  However, Salman does teach an equation wherein the ratio between a radius of the driving wheel and a radius of the free wheel can be used to determine the slip ratio (see Salman at least and equation 4 which simplifies to Sf = (ꞷdRd/ꞷnRn)-1),
Lavoie teaches receiving operating parameters and determining a second ratio between a radius of the driving wheel and a radius of the free wheel.  (see at least Lavoie ¶33 “γ may be a learned radius ratio, Rt/Rr learned during straight driving by the relative learning method… The screening conditions may confirm that the vehicle is driving approximately straight with a low amount of wheel slip. The controller 24 may receive the first tire radius estimate, Rf, based on the reference tire radius, Rr, or based on the reference tire angular velocity, ωR, and the first tire angular velocity, ωF. The reference tire speed or angular velocity may be provided by the wheel speed sensor 122 disposed proximate the reference tire. The first tire speed or angular velocity may be provided by the wheel speed sensor 122 disposed proximate the first tire.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use radius ratio of Lavoie in the calculation of Salman et al. because as Lavoie teaches the ratio of the radius of the tires can be obtained based on the measurement of the angular velocity, which is known measurement in Salman.    
Regarding Claim 2, the combination of Salman and Lavoie, as shown above, discloses all of the limitations of claim 1.  Salman further discloses wherein the first preset threshold is a velocity of the vehicle beyond which micro-slips of a driving wheel on the roadway are liable to occur (see at least Salman col 4, lines 24-38, Fig 3, element 62, “to provide for an estimate of the maximum tire/road surface coefficient of friction µmax, a certain amount of vehicle acceleration needs to be achieved…once the target speed is achieved, the induced acceleration is terminated…”).
Regarding Claim 5, the combination of Salman and Lavoie teach the method as claimed in claim 1, wherein the ratio between the radius of the driving wheel and the radius of the free wheel is obtained by computing a ratio between a value representative of the angular velocity of a driving wheel and a value representative of the angular velocity of the free wheel of the vehicle (see at least Lavoie ¶33 “γ may be a learned radius ratio, Rt/Rr learned during straight driving by the relative learning method…) which values are acquired in a second time window when during which the vehicle is see at least Lavoie ¶33 “The screening conditions may confirm that the vehicle is driving approximately straight with a low amount of wheel slip”. The examiner notes that this in contrast the first time window of Salman wherein a certain amount of vehicle acceleration needs to be achieved such that there is some amount of wheel slip).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use radius ratio of Lavoie in the calculation of Salman et al. because as Lavoie teaches the ratio of the radius of the tires can be obtained based on the measurement of the angular velocity, which is known measurement in Salman.    
Regarding claim 6, the combination of Salman and Lavoie teach the method as claimed in claim 5, wherein the second preset threshold is a velocity of the vehicle below which micro-slips between of a driving wheel on the roadway are liable to not occur (see at least Lavoie ¶33 “The screening conditions may confirm that the vehicle is driving approximately straight with a low amount of wheel slip”.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use obtain the radius ratio of Lavoie in at a low velocity to avoid introducing error in the calculation due to other factors (e.g. slip).    
Regarding claim 9, Salman discloses a device for estimating a value representative of a frictional behavior of a vehicle being driven on a road segment (see at least Salman, abstract, “A method for classifying a road surface condition by estimating the maximum tire/road surface coefficient of friction” and col. 5, lines 1-5.), (see at least Salman col 2, lines 45-47, vehicle control system 12, Fig. 2)
receiving operating parameters of a vehicle comprising at least, a value representative of an angular velocity of a driving wheel, a value representative of an angular velocity of a free wheel of the vehicle (see at least Salman, col. 4, line 32-47, “the tire/road surface coefficient of friction µ are calculated from the front and rear wheel speed measurements provided by the sensors 32-38…”), and a dynamic characteristic of the vehicle (see at least Salman, col. 4, lines 24-26, acceleration) 
computing a first ratio between the value representative of the angular velocity of a driving wheel and the value representative of the angular velocity of a free wheel of the vehicle (see at least Salman, col. 4, line 32-47, “the tire/road surface coefficient of friction µ are calculated from the front and rear wheel speed measurements provided by the sensors 32-38…” and equation 4 which simplifies to Sf = (ꞷdRd/ꞷnRn)-1), which values are acquired in a first time window during which the vehicle is moving in a straight line at a velocity greater than or equal to a preset threshold (see col 3, line 23-35, “algorithm determines whether the vehicle 10 is traveling in a straight line…if there are high lateral forces, the tire/road characteristics will change. Thus, if the vehicle 10 is traveling around a sharp curve, then the algorithm will not perform the calculations to estimate the tire/road surface coefficient of friction.”) and
determining a slip rate from a product of the first and second determined ratios (see at least Salman, equation 4 in col. 4, wherein the equation simplifies to Sf = (ꞷdRd/ꞷnRn)-1), and
obtaining a value representative of the frictional behavior of the vehicle by normalizing the determined slip rate using at least the dynamic characteristic of the vehicle (see at least Salman, col. 4, lines 55 through col. 5, lines 5,  and equation 6 “linear regression equation can be used” and “the values of Sf and µ are computed from equations…to estimate the slope k of the wheel slop ratio curve…the wheel slip ratio curve is used to classify the road condition…”).
Salman does not explicitly disclose from the received operating parameters determining a second ratio between a radius of the driving wheel and a radius of the free wheel.  However, Salman does teach an equation wherein the ratio between a radius of the driving wheel and a radius of the free wheel can be used to determine the slip ratio (see Salman at least and equation 4 which simplifies to Sf = (ꞷdRd/ꞷnRn)-1),
Lavoie teaches receiving operating parameters and determining a second ratio between a radius of the driving wheel and a radius of the free wheel.  (see at least Lavoie ¶33 “γ may be a learned radius ratio, Rt/Rr learned during straight driving by the relative learning method… The screening conditions may confirm that the vehicle is driving approximately straight with a low amount of wheel slip. The controller 24 may receive the first tire radius estimate, Rf, based on the reference tire radius, Rr, or based on the reference tire angular velocity, ωR, and the first tire angular velocity, ωF. The reference tire speed or angular velocity may be provided by the wheel speed sensor 122 disposed proximate the reference tire. The first tire speed or angular velocity may be provided by the wheel speed sensor 122 disposed proximate the first tire.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain use radius ratio of 
The examiner notes that Salman discloses a vehicle control system 12, as seen in Fig. 2 and discussed in col 2, lines 45-47, but does not explicitly state that the device comprises a memory and a processor that is configured by instructions that are stored in the memory.  While the examiner believes that Salman teaches this, the examiner notes that Lavoie teaches a vehicle control system that a memory and processor that is configured by instructions stored in memory (see at least Lavoie ¶ 10). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system of Salman with the teaching of Lavoie to include a memory and processor so as to allow for control of the various functions of the vehicle including a friction detection system of Salman.      
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Salman and Lavoie in view of Powers et al. (US PG Pub. 2015/0166072, hereinafter "Powers"). 
The combination of Salman and Lavoie, as shown above, teach all the limitations of claim 1 and 2, however the combination of Salman and Lavoie do not explicitly disclose wherein the dynamic characteristic with which the slip rate is normalized comprises a value representative of a longitudinal acceleration and of a velocity of the vehicle.
Powers teaches wherein the dynamic characteristic with which the slip rate is normalized comprises a value representative of a longitudinal acceleration and of a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to normalize the slip rate with a value representative of longitudinal acceleration and velocity in the slip rate calculation of Salman and Lavoie, because as Powers teaches it is data that is readily available to be measured and generate curves and tables of friction vs. slip ratios that can identify dangerous road conditions (see at least Powers ¶ 3 and 14).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Salman and Lavoie in view of Imamura et al. (US PG Pub. 2019/0100203, hereinafter "Imamura").
The combination of Salman and Lavoie, as shown above, teach all the limitations of claim 1 and 2, however the combination of Salman and Lavoie do not explicitly disclose wherein the dynamic characteristic with which the slip rate is normalized comprises a torque value at the driving wheel.   
Imamura teaches the dynamic characteristic with which the slip rate is normalized comprises a torque value at the driving wheel (see at least Imamura ¶5 “Meanwhile, within a micro slip range, a slip ratio and the driving force (driving torque) are assumed to be in a relationship of a linear function passing through the origin, and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teaches it is data that is readily available to estimate a accurate maximum road surface µ which can improve the control of performance of the drive system including fuel efficiency (see at least Imamura ¶ 3-5).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salman and Lavoie in view of Dieckmann et al. (US PG Pub. 2001/0054310, hereinafter "Dieckmann").
The combination of Salman and Lavoie, as shown above, teach all the limitations of claim 1, and additionally disclose 
computing a first ratio between a value representative of the angular velocity of a driving wheel and a value representative of the angular velocity of the free wheel of the vehicle (see at least Salman, col. 4, line 32-47, “the tire/road surface coefficient of friction µ are calculated from the front and rear wheel speed measurements provided by the sensors 32-38…”), which values are acquired when the vehicle is being driven at a first velocity (see at least Salman col 4, lines 24-38, Fig 3, element 62, “to provide for an estimate of the maximum tire/road surface coefficient of friction µmax, a certain amount of vehicle acceleration needs to be achieved…once the target speed is achieved, the induced acceleration is terminated…”)
computing at least one second ratio between a value representative of the angular velocity of a driving wheel and a value representative of the angular velocity of the see at least Lavoie ¶33 “γ may be a learned radius ratio, Rt/Rr … The controller 24 may receive the first tire radius estimate, Rf, based on the reference tire radius, Rr, or based on the reference tire angular velocity, ωR, and the first tire angular velocity, ωF. The reference tire speed or angular velocity may be provided by the wheel speed sensor 122 disposed proximate the reference tire. The first tire speed or angular velocity may be provided by the wheel speed sensor 122 disposed proximate the first tire.” (emphasis added))., which values are acquired when the vehicle is being driven at a second velocity (see at least Lavoie ¶33 “The screening conditions may confirm that the vehicle is driving approximately straight with a low amount of wheel slip”.)
However, the combination of Salman and Lavoie do not explicitly disclose wherein the ratio between the radius of a driving wheel and the radius of a free wheel is obtained by a ratio between the driving-wheel radius and the free-wheel radius by determining the ordinate at the origin of a straight line obtained by linear regression from the first and at least one second computed ratios. 
Dieckmann teaches the ratio between the radius of a driving wheel and the radius of a free wheel is obtained by a ratio between the driving-wheel radius and the free-wheel radius by determining the ordinate at the origin of a straight line obtained by linear regression from the first and at least one second computed ratios (see at least Dieckmann Fig 3 output, ¶26 Kalman filter and 34 “zero position 22, …defined as the wheel radius ratio). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Salman and Lavoie in view of Gustafsson et al. US Patent No. 2003/0172728, hereinafter "Gustafsson").
The combination of Salman and Lavoie, as shown above, teach all the limitations of claim 1, but do not disclose wherein the values representative of the angular velocity of a wheel are signals relative to a position of an encoder wheel of an ABS sensor.  
Gustafsson teaches wherein the values representative of the angular velocity of a wheel are signals relative to a position of an encoder wheel of an ABS sensor (see at least Gustafsson ¶65 “angular velocity signal is preferably taken from angular velocity sensors of anti-lock brake system (ABS)…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain the angular velocity for the calculation of the combination of Salman and Lavoie with the ABS sensors as taught by Gustafsson because as Gustafsson teaches it provides wheel speed signal from already existing wheel speed sensors (see ¶18) and thus, reduces cost.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Salman and Lavoie in view of Zhang et al. (US PG Pub. 2020/0086877, hereinafter "Zhang") .
The combination of Salman and Lavoie, as shown above, teach all the limitations of claim 9, but do not disclosure wherein a server comprises the device.  Zhang see at least Zhang ¶237 “The computer software product is stored in a storage medium, and includes several instructions for instructing a computer device (which may be a personal computer, a server, a network device, or the like) to perform all or some of the steps of the methods in the embodiments of this application.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the device of the combination of Salman and Lavoie in a server such as Zhang in order to be able to upload measurement data to share information with other vehicles or to determine a suitable model for controlling the vehicle based on wheel slip. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kogure (US PG Pub. 2005/0049774) and Nakao (US PG Pub. 2004/0098187) disclose methods for judging road surface conditions based on slip and acceleration.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662